Citation Nr: 1643191	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to service connection for headaches due to head trauma.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a right hand disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was before the Board in December 2013, when it was remanded for additional development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a Board hearing at the AOJ in August 2011.  During the pendency of the Veteran's appeal, the presiding Veterans' Law Judge (VLJ) retired from the Board.  In a November 2014 letter, the Board informed the Veteran of this development, and offered him the opportunity to attend a new hearing before another VLJ.  The November 2014 letter was returned to the Board as undeliverable in March 2015.  The Board subsequently contacted the Veteran to clarify whether he still desired a hearing.  In a response received October 17, 2016, the Veteran indicated he wished to attend a videoconference hearing at the AOJ.  Thus, remand is in order to provide the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a videoconference hearing with a VLJ in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




